Title: To James Madison from William Baker, 7 April 1803
From: Baker, William
To: Madison, James


Sir,
Marseilles 7th April 1803.
Being informed that sundry illegal Ship Papers have been transmitted to you that were issued from the United States Consulate of William Willis at Barcelona, I take the earliest opportunity of forwarding you my declaration relative to their existance: it will place this business in its proper light; in thus discharging my duty as a Citizen of the United States, I claim the protection of its Constitution, made, and in this case provided, that no Affadavit shall opperate to the prejudice of, or criminate the person making it; a late indisposition under which I have laboured, has detained me in the country, and prevented me from coming sooner to this place, to make my declaration. I am with much consideration Sir Your Most obedient huml. Servant
Wm. Baker
 

   
   RC (DNA: RG 59, CD, Marseilles, vol. 1). Certified by Stephen Cathalan, Jr., 8 Apr. 1803. On 9 June 1803 Cathalan sent JM depositions taken from Baker and Thomas Lewis on 8 Apr. 1803, together with supporting documents (ibid.).



   
   See William Willis to JM, 15 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:582–83), and Willis to JM, 18 Nov. 1802.


